CONCÜRRING OPINION
Evans, Judge:
I concur in the foregoing opinion and desire to advance additional reasons in support of the holding herein, to wit. Congress has provided but one exception whereby merchandise imported not legally marked may escape the payment of the additional duty. Section 304 (b) of the Tariff Act of 1930 provides as follows:
(b) Additional Duties foe Failtjbe to Maek. — If at the time of importation any article or its container is not marked, stamped, branded, or labeled in accordance with the requirements of this section, there shall be levied, collected, and paid on such article, unless exported under customs supervision, a duty of 10 per centum of the value of such article, in addition to any other duty imposed by law, or, if such article is free of duty, there shall be levied, collected, and paid a duty of 10 per centum of the value thereof. [Italics supplied.]
The evidence establishes that the containers of this merchandise fall within the class of goods required under said section 304 to be marked. The. only escape from the marking duty lies in the provision enacted in section 304 (b) through exportation. We cannot introduce equitable grounds of relief not recognized by the statute based upon the fact that the importer intended to export the commodity. The fact remains that he did not export the same and therefore the duty accrues.